PER CURIAM.
The Florida Industrial Commission reversed an order of a deputy commissioner awarding an attorney’s fee. The only issue here involves petitioner’s entitlement to the attorney’s fee.
Our examination of the record and briefs following oral argument leads us to conclude that the deputy properly allowed the fee.
The carrier suspended the petitioner’s temporary total benefits although it was fully aware that a compensable permanent partial disability was involved. We find that Fla.Stat. § 440.34(1), F.S.A. is applicable because the carrier did not reinstate the temporary total or commence paying any permanent partial within the twenty-one-day period following notice of claim.
There was sufficient competent and substantial evidence upon which the deputy could reasonably conclude that it was “nec*709essary” for the petitioner to employ counsel. This was indicated by the attorney’s quick success in getting reinstatement of compensation upon his demand although none had been forthcoming from the petitioner’s filing of claim alone.
The order of the Full Commission is quashed and the cause remanded with directions to reinstate the order of the deputy.
It is so ordered.
CALDWELL, C. J., and THOMAS, ROBERTS, THORNAL and ERVIN, JJ., concur.